Case: 11-20151     Document: 00511929993         Page: 1     Date Filed: 07/23/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 23, 2012

                                       No. 11-20151                        Lyle W. Cayce
                                                                                Clerk

JAN HARRIS, Individually, and on Behalf of Others Similarly Situated;
KATHY PARKS,

               Plaintiffs-Appellees

v.

AUXILIUM PHARMACEUTICALS, INCORPORATED,

               Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas


Before KING, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        By stipulation and agreement of the parties, the September 28, 2010 order
of the district court is reversed, and this case is remanded with instructions to
enter judgment in favor of Defendant - Appellant Auxilium Pharmaceuticals,
Incorporated on Plaintiffs’ Fair Labor Standards Act claims. Each party shall
bear its own costs of this appeal.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.